EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Anderson on April 2, 2021.
The application has been amended as follows: 
Claim 19 (line 3): “catheter body, wherein [[a]] the diaphragm secured to [[a]] the distal tip of the third catheter body occludes”
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-8 and 11-23 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest, in combination with other limitations recited in claim 1, the distal end portion of the third catheter body has a distal tip and a diaphragm that is secured to the distal tip, the diaphragm extending outwardly from the distal tip, wherein the third catheter body is selectively retractable relative to the second catheter 2ATTORNEY DOCKET NO. 37758.0002U2APPLICATION NO. 16/763,617body, and when the third catheter body is retracted to be fully received within the primary opening of the second catheter body, the diaphragm of the third catheter body occludes the primary opening of the second catheter body to prevent entry of material into the primary opening of the second catheter body in a distal-to-proximal direction, and further the step of deploying the catheter assembly of claim 1 as required by claim 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 2, 2021